Title: To George Washington from Henry Hill, 16 August 1782
From: Hill, Henry
To: Washington, George


                  
                     Sir
                     Philada 16th Augt 1782
                  
                  In prosecuting ways & means to serve the worthy Mr Morris, the business arose which he communicates to your Excellency thro Mr Richard Wells.
                  The Event may not answer our wishes, and is one of those that depend much on experiment, guarded however by many precautions, particularly in respect to my chief agent the Bearer, whose tried address & intimate connection with me justify the Choice of him.
                  There can interfere no matters throout his transaction that may render my credit questionable with you, for this deposite I shall preserve most inviolably, being with every due consideration Sir Your most obedient humble servt
                  
                     Henry Hill
                  
               